internal_revenue_service number release date index numbers ------------------------------- ----------------------------- ---------------------------------- -------------- ---------------------------- department of the treasury washington dc person to contact ------------------ id no ----------------- telephone number -------------------- refer reply to cc fip b03 - plr-104716-11 date august legend legend taxpayer --------------------------------- ------------------------------------------------------------------------- state x ------------- accounting firm --------- year ------- taxable_year ---------------------------------------------------- date ---------------------- date ---------------------- date ------------------- dear ------------ this responds to a letter dated date on behalf of taxpayer requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_852 of the internal_revenue_code and sec_1_852-11 of the income_tax regulations to defer all or a portion plr-104716-11 of its post-october capital losses_incurred during taxable_year in computing its taxable_income in accordance with the principles set forth in sec_1_852-11 through facts taxpayer is a_trust that was organized under the laws of state x during year on date taxpayer registered with the securities_and_exchange_commission under the investment_company act of as amended as a non-diversified closed-end management investment_company on date taxpayer began operations so as to qualify to make an election to be subject_to tax as a regulated_investment_company ric taxpayer uses an accrual_method of accounting and its taxable_year ends on date accounting firm prepares taxpayer’s tax returns taxpayer was eligible to elect to defer all or a portion of its post-october capital losses_incurred during taxable_year in computing its taxable_income in accordance with the principles set forth in sec_1 f through accounting firm however inadvertently included the entire amount of the net_capital_loss incurred during taxable_year as a component of the taxable_income reported on the form 1120-ric prepared for taxpayer for taxable_year as a result taxpayer failed to make the election provided in sec_1_852-11 to defer all or a portion of taxpayer’s post-october capital losses to the following taxable_year taxpayer also makes the following additional representations the request for relief was filed by taxpayer before the failure to make the regulatory election was discovered by the service granting the relief requested will not result in taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than taxpayer would have had if the election had been timely made taking into account the time_value_of_money taxpayer did not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time they requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences taxpayer did not choose to not file the election law and analysis plr-104716-11 sec_852 of the code as in effect for taxable_year provides that the amount of a ric’s net_capital_gain for a taxable_year to which an election under sec_4982 does not apply shall be determined without regard to any capital_loss or net_long-term_capital_loss attributable to transactions after october of such taxable_year collectively post-october capital losses and any post-october capital losses are treated as arising on the first day of the next taxable_year this code section further provides that to the extent provided in regulations promulgated under sec_852 of the code the preceding sentence shall apply also for purposes of computing the ric’s taxable_income sec_1_852-11 of the income_tax regulations generally provides in relevant part that a ric may elect in accordance with the procedures set forth under sec_1_852-11 to compute its taxable_income for a taxable_year without regard to part or all of any post-october_capital_loss for that year sec_1_852-11 of the regulations provides that a ric may make the election for a taxable_year by completing its income_tax return including any necessary schedules for that taxable_year in accordance with the instructions for those items applicable to the election sec_301_9100-1 of the procedure and administration regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information submitted and representations made we conclude that taxpayer has satisfied the requirements for granting a reasonable extension of time to make an election to defer all or a portion of the taxpayer’s post-october capital losses plr-104716-11 incurred by taxpayer in taxable_year in computing taxpayer’s taxable_income and net_capital_gain in accordance with sec_852 and sec_1_852-11 accordingly taxpayer is given days from the date of this letter to make this election this ruling is limited to the timeliness of taxpayer’s election described above this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether taxpayer qualifies as a ric under subchapter_m of the code no opinion is expressed with regard to whether taxpayer’s tax_liability is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely alice m bennett chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes cc
